DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“phase control unit” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 8, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. (US-20060121869 hereinafter Natarajan) in view of Behbahani et al. (US-20130113657 hereinafter Behbahani).


Regarding claim 1, Natarajan teaches A radar transmitting device, comprising: a Complementary Metal-Oxide Semiconductor (CMOS} (Natarajan 0024 “ CMOS multi-element phased-array transmitter”; 0026 “phased-array transmitter 100 facilitates on-chip functions”; 0026 “Phased-array transmitter 100 is adapted to be operable at relatively high frequencies, such as 24 GHz, and enables phase-shifting with 22.5.degree. resolution at the local oscillator (LO) port of the first up-conversion mixer.”);  and a 

input for the local oscillator signal (Natarajan fig. 2 “LO Signal”), 
at least one amplifier coupled to the input (Natarajan fig. 2 “PA”), a 
plurality of outputs for outputting a radar transmission signal based on the local oscillator signal, and a plurality of transmission paths between the input and the plurality of outputs (Natarajan fig. 2; 0032 “16 phases of the LO signal delivered thereto via transmission path 280.sub.i and supply the selected phase signal to an associated mixer 258.sub.i. Phase selectors 252.sub.i and 254.sub.i in each , wherein each of the 
transmission paths has a controllable (Natarajan See above 0032; 0030 “LO signals increases control over phase selection”).  
While Natarajan discloses BiCMOS (0040) and that phased-array radar are used as transceivers (0007), Natarajan does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Behbahani teaches a transceiver chip (Behbahani 0052 “ transceiver architectures”) and a 
Bipolar Complementary Metal-Oxide Semiconductor (BiCMOS) transmitter chip coupled to the CMOS transceiver chip, the BiCMOS transmitter chip (Behbahani 0030 “The beam-forming network can be formed completely or partially on one or more integrated circuit chips/substrates, including but not limited to, silicon (CMOS), silicon germanium (SiGe CMOS/BiCMOS)” and a
 transmission paths has a controllable analog phase shifter for controllable beam scanning during emission of the radar transmission signal (Behbahani 0057 “FIG. 2. It may be formed as a simple transmission line, an L-C circuit, an R-C circuit. These implementations will provide fixed phase shifts. To realize tunable phase shift, a tunable (variable) capacitor may be added to the end of the transmission line, or the capacitors in the L-C and R-C networks may be replaced with tunable capacitors. Depending on the implementation, the capacitance (and hence the phase shift) may be changed continuously by applying an analog voltage”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify phased array transmitter of Natarajan to include the phased array radar system with CMOS/BiCMOS chips of Behbahani.  One would have been motivated to do so in order to reduce system size/components used and costs (Behbahani 0004).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that 

	Regarding claim 2, Natarajan in view of Behbahani teach The radar transmitting device as claimed in claim 1.
	 wherein the CMOS transceiver chip includes a phase control unit configured to generate phase control signals for controlling the analog phase shifters for beam scanning (Behbahani 0057 “tunable phase shift” [See fig. 4]). 

	Regarding claim 4, Natarajan in view of Behbahani teach The radar transmitting device as claimed in claim 1.
	 Natarajan in view of Behbahani further teach wherein the CMOS transceiver chip is configured for digital beamforming for combination with the beam scanning (Natarajan 0033 “configuration of the transmitter, including the beam-steering information is set through digital serial interfaces 144 and 155”) by the
BiCMOS transmitter chip (Behbahani 0030 “beam-forming network can be formed completely or partially on one or more integrated circuit chips/substrates, including but not limited to, silicon (CMOS), silicon germanium (SiGe CMOS/BiCMOS)”). 
5, Natarajan in view of Behbahani teach The radar transmitting device as claimed in claim 4. 
Behbahani further teaches wherein the CMOS transceiver chip has a plurality of reception channels (Behbahani 0054 “receiver array ” [see fig. 1B]), wherein 
phases of the plurality of reception channels are set during digital beamforming in such a way that a main reception direction is based on information of a set beam during beam scanning (Behbahani 0026 “complex phase-shifter/combiner matrix 104 is used to receive signals from N simultaneous beam directions”). 

	Regarding claim 8, Natarajan in view of Behbahani teach The radar transmitting device as claimed in claim 1.
	Behbahani further teaches wherein the BiCMOS transmitter chip includes, a first BiCMOS transmitter chip coupled to the CMOS transceiver chip and a second BiCMOS transmitter chip coupled to the CMOS transceiver chip (Behbahani 0048 “phased array transmitter can be formed completely or partially on one or more integrated circuit chips/substrates, including but not limited to, silicon (CMOS), silicon-germanium (SiGe CMOS/BiCMOS)”). 

	Regarding claim 11, Natarajan in view of Behbahani teach The radar transmitting device as claimed in claim 1.
	 Behbahani further teaches wherein the CMOS transceiver chip has one or more inputs for one or more reception signals, the one or more inputs being able to be coupled to receiving antennas (Behbahani 0027 “beam-forming network has a plurality of input and output ports”; 0017 “FIG. 2 is a schematic illustrating an exemplary embodiment of a 4-antenna receiver ”). 

12, Natarajan in view of Behbahani teach The radar transmitting device as claimed in claim 1.
	 Behbahani further teaches wherein the amplifier of the BiCMOS transmitter chip is embodied using bipolar technology (Behbahani 0048 “phased array transmitter can be formed completely or partially on one or more integrated circuit chips/substrates, including but not limited to, silicon (CMOS), silicon-germanium (SiGe CMOS/BiCMOS) . . . additional passive and active components may be included in the package, including but not limited to, matching networks, amplifiers”). 

	Regarding claim 13, Natarajan in view of Behbahani teach The radar transmitting device as claimed in claim 1.
	 Natarajan further teaches wherein the phase shifters of the BiCMOS transmitter chip are embodied using bipolar technology (Natarajan0040 “ BICMOS that may be used to manufacture the phased-array”). 

	Regarding claim 14, Natarajan in view of Behbahani teach A motor vehicle comprising a radar transmitting device as claimed in claim 1 (Behbahani 0029 “These transmitters and receivers can he used for wireless communication, automotive radars”).  

	Regarding claim 15, Natarajan teaches A method for transmitting a radar signal, comprising: providing a local oscillator signal using a Complementary Metal-Oxide Semiconductor (CMOS) (0025 “16-phase CMOS VCO that includes eight differential amplifiers with tuned loads connected in a ring structure, generates 16 phases of the local oscillator (LO)”);
	 further processing of the local oscillator signal using a including: amplifying the local oscillator signal or a radar signal derived therefrom (Natarajan fig. 2 “PA”);
	 distributing the local oscillator signal or the radar signal derived therefrom among a plurality of transmission paths of the (Natarajan fig. 2; 0032 “16 phases of the LO signal delivered thereto via transmission path 280.sub.i and supply the selected phase signal to an associated mixer 258.sub.i. Phase selectors 252.sub.i and 254.sub.i in each transmission 280.sub.i path have independent access to all the phases of the VCO”), wherein 
each of the transmission paths has a controllable (Natarajan 0029 “phase selectors 252, and 254 of each of the transmission element”); and 
controlling the phase shifters using control signals (Natarajan See above 0032; 0030 “LO signals increases control over phase selection”). 
While Natarajan discloses BiCMOS (0040) and that phased-array radar are used as transceivers (0007), Natarajan DOES NOT EXPLICITLY TEACH the strikethrough limitations. However, in a related field of endeavor, Behbahani teaches 
Bipolar Complementary Metal-Oxide Semiconductor (BiCMOS) transmitter chip (Behbahani 0030 “The beam-forming network can be formed completely or partially on one or more integrated circuit chips/substrates, including but not limited to, silicon (CMOS), silicon germanium (SiGe CMOS/BiCMOS)” and 
transmission paths has a controllable analog phase shifter (Behbahani 0057 “FIG. 2. It may be formed as a simple transmission line, an L-C circuit, an R-C circuit. These implementations will provide fixed phase shifts. To realize tunable phase shift, a tunable (variable) capacitor may be added to the end of the transmission line, or the capacitors in the L-C and R-C networks may be replaced with tunable 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify phased array transmitter of Natarajan to include the phased array radar system with CMOS/BiCMOS chips of Behbahani.  One would have been motivated to do so in order to reduce system size/components used and costs (Behbahani 0004).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Behbahani merely teaches that it is well-known to incorporate the particular BiCMOS chip discussed by Natarajan.  Since both Natarajan and Behbahani disclose similar phased array systems using chips, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Claim(s) 3, 6, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. (US-20060121869 hereinafter Natarajan) in view of Behbahani et al. (US-20130113657 hereinafter Behbahani) and in further view of Amadjikpe et al. (US-20190324136 hereinafter Amadjikpe).

	Regarding claim 3, Natarajan in view of Behbahani teach The radar transmitting device as claimed in claim 1, 
	While Natarajan discloses beam-steering (0032; 0033), Natarajan in view of Behbahani does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Amadjikpe teaches wherein the CMOS transceiver chip is configured to selectively activate or deactivate individual transmission paths of the BiCMOS transmitter chip using control signals (0061 “ transmitter antenna elements T1-T16 are activated and deactivated by activating and deactivating”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify phased array transmitter of Natarajan and the phased array radar system with CMOS/BiCMOS chips of Behbahani to include the MIMO radar sensor system of Amadjikpe.  One would have been motivated to do so in order to reduce power consumption and improve accuracy of target detection (Amadjikpe 0037).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Amadjikpe merely teaches that it is well-known to incorporate the particular activation of transmission elements.  Since both Natarajan in view Behbahani and Amadjikpe disclose similar phased array/MIMO systems one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 6, Natarajan in view of Behbahani teach The radar transmitting device as claimed in claim 1,  
Natarajan in view of Behbahani DOES NOT EXPLICITLY TEACH the strikethrough limitations. However, in a related field of endeavor, Amadjikpe teaches the CMOS transceiver chip is configured for phase encoding of different radar transmission signals assigned to different transmission paths (Amadjikpe 0060 “orthogonality can be achieved by encoding the signals with a phase sequence that is orthogonal between the different transmitter chains 228a-228”).


	Regarding claim 16, Natarajan teaches A radar transmitting device, comprising: a Complementary Metal-Oxide Semiconductor (CMOS) (Natarajan 0024 “ CMOS multi-element phased-array transmitter”; 0026 “phased-array transmitter 100 facilitates on-chip functions”; 0026 “Phased-array transmitter 100 is adapted to be operable at relatively high frequencies, such as 24 GHz, and enables phase-shifting with 22.5.degree. resolution at the local oscillator (LO) port of the first up-conversion mixer.”);  
	 and a (Natarajan fig. 2 “LO Signal”), 
at least one amplifier coupled to the input (Natarajan fig. 2 “PA”), a 
plurality of outputs for outputting a radar transmission signal of-based on the local oscillator signal, and a plurality of transmission paths between the input and the plurality of outputs outputs (Natarajan fig. 2; 0032 “16 phases of the LO signal delivered thereto via transmission path 280.sub.i and supply the selected phase signal to an associated mixer 258.sub.i. Phase selectors 252.sub.i and 254.sub.i in each transmission 280.sub.i path have independent access to all the phases of the VCO”), wherein the CMOS transceiver chip is configured to 
While Natarajan discloses BiCMOS (0040) and that phased-array radar are used as transceivers (0007), Natarajan DOES NOT EXPLICITLY TEACH the strikethrough limitations. However, in a related field of endeavor, Behbahani teaches transceiver (Behbahani 0052 “ transceiver architectures”) and 
Bipolar Complementary Metal-Oxide Semiconductor (BiCMOS) transmitter chip coupled to the CMOS transceiver chip (Behbahani 0030 “The beam-forming network can be formed completely or partially on one or more integrated circuit chips/substrates, including but not limited to, silicon (CMOS), silicon germanium (SiGe CMOS/BiCMOS)”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify phased array transmitter of Natarajan to include the phased array radar system with CMOS/BiCMOS chips of Behbahani.  One would have been motivated to do so in order to reduce system size/components used and costs (Behbahani 0004).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Behbahani merely teaches that it is well-known to incorporate the particular BiCMOS chip discussed by Natarajan.  Since both Natarajan and Behbahani disclose similar phased array systems using chips, one of ordinary skill in the art would recognize that 
Natarajan in view of Behbahani does not explicitly teach selectively activate or deactivate individual transmission paths of the BiCMOS transmitter chip using control signals. However, in a related field of endeavor, Amadjikpe teaches selectively activate or deactivate individual transmission paths of the BiCMOS transmitter chip using control signals (Amadjikpe 0061 “ transmitter antenna elements T1-T16 are activated and deactivated by activating and deactivating”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify phased array transmitter of Natarajan and the phased array radar system with CMOS/BiCMOS chips of Behbahani to include the MIMO radar sensor system of Amadjikpe.  One would have been motivated to do so in order to reduce power consumption and improve accuracyof target detection (Amadjikpe 0037).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Amadjikpe merely teaches that it is well-known to incorporate the particular activation of transmission elements.  Since both Natarajan in view Behbahani and Amadjikpe disclose similar phased array/MIMO systems one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

17, Natarajan in view of Behbahani and in further view of Amadjikpe teach The radar transmitting device as claimed in claim 16.
Amadjikpe further teaches wherein the CMOS transceiver chip is configured for phase encoding of different radar transmission signals assigned to different transmission paths (Amadjikpe 0060 “orthogonality can be achieved by encoding the signals with a phase sequence that is orthogonal between the different transmitter chains 228a-228”).

	Regarding claim 18, Natarajan in view of Behbahani and in further view of Amadjikpe teach The radar transmitting device as claimed in claim 16.
Behbahani further teaches wherein each of the transmission paths has a controllable analog phase shifter for controllable beam scanning during emission of the radar transmission signal (Behbahani 0057 “FIG. 2. It may be formed as a simple transmission line, an L-C circuit, an R-C circuit. These implementations will provide fixed phase shifts. To realize tunable phase shift, a tunable (variable) capacitor may be added to the end of the transmission line, or the capacitors in the L-C and R-C networks may be replaced with tunable capacitors. Depending on the implementation, the capacitance (and hence the phase shift) may be changed continuously by applying an analog voltage”).
 

19, Natarajan teaches A method for transmitting a radar signal, comprising: providing a local oscillator signal using a Complementary Metal- Oxide Semiconductor (CMOS) (Natarajan 0024 “ CMOS multi-element phased-array transmitter”; 0026 “phased-array transmitter 100 facilitates on-chip functions”; 0026 “Phased-array transmitter 100 is adapted to be operable at relatively high frequencies, such as 24 GHz, and enables phase-shifting with 22.5.degree. resolution at the local oscillator (LO) port of the first up-conversion mixer.”);  
	 further processing of the local oscillator signal using a (Natarajan 0025 “amplifiers with tuned loads connected in a ring structure, generates 16 phases of the local oscillator (LO)”; fig. 2);
	 distributing the local oscillator signal or the radar signal derived therefrom among a plurality of transmission paths of the (Natarajan fig. 2; 0032 “16 phases of the LO signal delivered thereto via transmission path 280.sub.i and supply the selected phase signal to an associated mixer 258.sub.i. Phase selectors 252.sub.i and 254.sub.i in each transmission 280.sub.i path have independent access to all the phases of the VCO”), 

While Natarajan discloses BiCMOS (0040) and that phased-array radar are used as transceivers (0007), Natarajan does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Behbahani teaches transceiver chip (Behbahani 0052 “ transceiver architectures”), Bipolar Complementary Metal-Oxide Semiconductor (BiCMOS) transmitter chip (Behbahani 0030 “The beam-forming network can be formed completely or partially on one or more integrated circuit 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify phased array transmitter of Natarajan to include the phased array radar system with CMOS/BiCMOS chips of Behbahani.  One would have been motivated to do so in order to reduce system size/components used and costs (Behbahani 0004).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Behbahani merely teaches that it is well-known to incorporate the particular BiCMOS chip discussed by Natarajan.  Since both Natarajan and Behbahani disclose similar phased array systems using chips, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
While Natarajan discloses beam-steering (0032; 0033), Natarajan in view of Behbahani does not explicitly teach the wherein each of the transmission paths is selectively activatable or deactivatable; and activating or deactivating individual transmission paths using control signals. However, in a related field of endeavor, Amadjikpe teaches wherein each of the transmission paths is selectively activatable or deactivatable; and activating or deactivating individual transmission paths using control signals (0061 “ transmitter antenna elements T1-T16 are activated and deactivated by activating and deactivating”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify phased array transmitter of Natarajan and the phased array radar system with CMOS/BiCMOS chips of Behbahani to include the MIMO radar sensor system of Amadjikpe.  One would have been motivated to do so in order to reduce power consumption and improve .

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. (US-20060121869 hereinafter Natarajan) in view of Behbahani et al. (US-20130113657 hereinafter Behbahani) and in further view of Gresham et al. (US PAT 6587072 hereinafter Gresham).

	Regarding claim 7, Natarajan in view of Behbahani teach The radar transmitting device as claimed in claim 1, 
	Natarajan in view of Behbahani does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Gresham teaches the CMOS transceiver chip is configured to provide, at its an output of the CMOS transceiver chip, at least one FMCW radar signal for the BiCMOS transmitter chip (Gresham 5:4 “`chirping` or modulating a CW signal”; 10:59-60 “bipolar transistor and CMOS transistors which are part of the same circuit”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify phased array transmitter of Natarajan and the phased array radar system with CMOS/BiCMOS chips of Behbahani to include the pulse radar detection system and method .

 Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. (US-20060121869 hereinafter Natarajan) in view of Behbahani et al. (US-20130113657 hereinafter Behbahani) and in further view of Krishnaswamy et al. (US-20070290930 hereinafter Krishnaswamy).

	Regarding claim 9, Natarajan in view of Behbahani teach The radar transmitting device as claimed in claim 8, 
	Natarajan in view of Behbahani does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Krishnaswamy teaches, wherein the first BiCMOS transmitter chip is coupled to a first antenna array for beam scanning in an elevation direction and the second BiCMOS transmitter chip is coupled to a second antenna array for beam scanning in an azimuth direction (Krishnaswamy 0061 “By using such a scheme, electromagnetic beam(s) can be pointed to arbitrary . 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify phased array transmitter of Natarajan and the phased array radar system with CMOS/BiCMOS chips of Behbahani to include the phased array system and method of Krishnaswamy.  One would have been motivated to do so in order to improve the SNR of the antenna array (Krishnaswamy 0005).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Krishnaswamy merely teaches that it is well-known to incorporate the particular beam steering in elevation and azimuth.  Since both Natarajan in view Behbahani and Krishnaswamy disclose similar phased array systems one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 10, Natarajan in view of Behbahani teach The radar transmitting device as claimed in claim 8.
wherein the first BiCMOS transmitter chip is coupled to a first antenna array for beam scanning in an (Behbahani “antenna array generates several simultaneous output beams to transmit signals in different directions in space”), 
or wherein the first BiCMOS transmitter chip is coupled to a first antenna array for beam scanning in an elevation direction and the second BiCMOS transmitter chip is coupled to a second antenna array for beam scanning in an elevation direction.
	While Behbahani discloses “[0030] beam-forming network can be formed completely or partially on one or more integrated circuit chips”, Natarajan in view of Behbahani DOES NOT EXPLICITLY TEACH the strikethrough limitations. However, in a related field of endeavor, Krishnaswamy teaches antenna arrays for beam scanning in an azimuth direction (Krishnaswamy 0061 “By using such a scheme, electromagnetic beam(s) can be pointed to arbitrary elevation and azimuth . . . separate phase shifter per antenna element is required” [See fig 6]; 0076 “beam-formers . . .  using 0.18 .mu.m CMOS (TSMC) and SiGe BiCMOS (IBM7HP) processes”). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify phased array transmitter of Natarajan and the phased array radar system with CMOS/BiCMOS chips of Behbahani to include the phased array system and method of Krishnaswamy.  One would have been motivated to do so in order to improve the SNR of the antenna array (Krishnaswamy 0005).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Krishnaswamy merely teaches that it is well-known to incorporate the particular beam steering in elevation and azimuth.  Since both Natarajan in view Behbahani and Krishnaswamy disclose similar phased array systems one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Reuter (US PAT 8941534) discloses “An integrated circuit for phase shifting a radio frequency signal, wherein the integrated circuit comprises at least one phase shifter comprising: at least one input for receiving a radio frequency signal, a voltage variable 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648       
                                                                                                                                                                                  /ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648